                                                                                         DISTRICT OF OREGON
                                                                                             FILED
                                                                                           November 08, 2019
                                                                                      Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                      _______________________________________
                                                                                PETER C. McKITTRICK
                                                                                U.S. Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON

                                                            Case No. 19-34037-pcm12

                                                            INTERIM ORDER AUTHORIZING USE
         In re:                                             OF CASH COLLATERAL OF DEBTOR-
                                                            IN-POSSESSION AND GRANTING
                   ERIC L. SILVA,                           ADEQUATE PROTECTION

                                 Debtor.



                  This matter came before the Court on the Motion For Interim Order Under Sections 361 and

        363 of the Bankruptcy Code, Authorizing Debtor to Use Cash Collateral and to Grant Adequate

        Protection [ECF Doc #13] filed by Eric Silva (the “Debtor”), as debtor-in-possession. Based on the

        entire record of this case, the Court makes the following findings of fact and conclusions of law:

                  A.     On October 31, 2019 (the “Petition Date”), the Debtor filed herein a voluntary petition

        under Chapter 12 of the Bankruptcy Code. As of the date hereof, no trustee or examiner has been

        requested or appointed and no official committee of creditors has been appointed.

        /////

        /////
Page 1 of 6       INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                    MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
                  DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                   Portland, Oregon 97204
{00315702:3}
                  PROTECTION AND SCHEDULING FINAL HEARING                                       Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                               Case 19-34037-pcm12         Doc 21     Filed 11/08/19
               B.        The following creditor (the “Secured Creditor”) may claim a lien in the Debtor’s cash

        collateral (as defined in 11 USC § 363(a)), as follows:

                                        Approx.
                                                         Collateral
                 Creditor               Amount                              Brief Collateral Description
                                                          Value
                                         Owing
         KeyBank, NA                 $1,390,431.37     $4,820,000        All Assets, Real Estate and Cattle

                    C. The relief requested in the motion is necessary to avoid immediate and irreparable

        harm to Debtor’s property.

                    D. Absent authority to use cash collateral, the Debtor’s property will be immediately and

        irreparably harmed. The Debtor’s use of cash collateral will enable it to maintain the going concern

        value of its business and the value of Debtor’s dairy cattle.

                    E.    The adequate protection offered to the Secured Creditors in the motion is reasonable

        and appropriate in the circumstances.

               Based on the foregoing, it is hereby ORDERED that:

               1.        The Debtor is authorized to use $153,450 of cash collateral for the period of

        November 4, 2019, through and including December 7, 2019 (the “Interim Budget Period”) in

        accordance with the attached Exhibit 1 (the “Budget”). Debtor’s authority to use Cash Collateral is

        limited to the uses set forth in the Budget.

               2.        As adequate protection, the Secured Creditor is granted replacement liens upon all
        post-petition assets of the Debtor which are of the same type as its pre-petition collateral, with the

        same relative priority that existed as of the Petition Date. This Order shall operate to create, attach,

        and perfect the foregoing replacement liens granted to Secured Creditor without the need for Secured

        Creditor to undertake any other perfection procedures.

               3.        As further adequate protection Debtor shall:

               A.        commencing November 15, 2019, and on or before 12:00 noon Pacific time on each

               Friday thereafter, provide Secured Creditor with a report containing the following

               information: (i) Cash income for the prior week and for the period since the Petition Date; (ii)

Page 2 of 6    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                         MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                        Portland, Oregon 97204
{00315702:3}
               PROTECTION AND SCHEDULING FINAL HEARING                                            Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                               Case 19-34037-pcm12          Doc 21      Filed 11/08/19
               Cash expenditures by Budget line items for the prior week and for the period since the

               Petition Date; and (iii) a comparison of actual weekly and cumulative income and

               expenditures by line item to the Budget’s weekly and cumulative income and expenditures by

               line item.

               B.      continue to maintain insurance on Debtor’s assets, excluding the Debtor’s livestock

               C.      not incur any indebtedness with priority over the liens and security interests of

               Secured Creditor; and

               D.      not sell any of its assets, other than inventory in the ordinary course of business,

               without Bankruptcy Court approval. Debtor shall provide Secured Creditor with 5 days’

               advance written notice prior to the sale of any livestock that is done within the Debtor’s

               ordinary course of business. Such notice shall inform Secured Creditor of the location of the

               livestock to be sold, the proposed terms of the sale, and the identity of the proposed auction

               house or proposed buyer.

               4.      The occurrence of any of the following shall be a termination event (“Termination

        Event”) under this Order:

               A.      Debtor fails to timely and fully perform or observe any material provision of this

               Order including, without limitation, any violation of the restrictions on the use of Cash

               Collateral or failure to make timely reports and accountings as set forth in this Order.

               B.      Conversion of the Debtor’s chapter 12 case to a case under chapter 7, the cessation of

               substantially all of Debtor’s customary and ordinary business activities, a trustee is appointed

               or the removal of Debtor as debtor-in-possession.

               C.      On a rolling 5 week basis, exceed a budget expense line item by more than ten percent

               (10%) or generate less than ninety percent (90%) of a budget revenue line item.

               5.      Upon the occurrence of a Termination Event Secured Creditor shall be entitled to

        terminate the Debtor’s use of cash collateral, and such rights of the Debtor shall immediately

        terminate unless this Court orders otherwise after a hearing on not less than 48 hours’ notice.

Page 3 of 6    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                        MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                       Portland, Oregon 97204
{00315702:3}
               PROTECTION AND SCHEDULING FINAL HEARING                                           Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                             Case 19-34037-pcm12           Doc 21     Filed 11/08/19
        Secured Creditor’s failure to take any action permitted under this paragraph upon the occurrence of a

        Termination Event shall not constitute a waiver or abandonment of any rights or remedies.

                6.      Debtor will timely perform and complete all actions necessary and appropriate to

        protect Secured Creditors’ collateral against diminution in value.

                7.      Nothing in this Order shall be construed to (a) grant a security interest in the Debtor’s

        avoidance powers; (b) convert any pre-petition obligations into post-petition obligations; (c) require

        payment of any obligations on confirmation of a plan of reorganization, except as otherwise provided

        under the Bankruptcy Code; (d) alter, improve, limit or impair the rights, if any, of parties claiming to

        have rights of reclamation against Debtor, or its assets or (e) enhance the secured position of any

        creditor as of the Petition Date. Further, nothing in this order shall preclude Secured Creditor from

        asserting claims for any further amounts that may be owed by the Debtor.

                8.      Debtor is authorized to execute and deliver to Secured Creditor such instruments

        considered by each Secured Creditor to be necessary or desirable to perfect the secured interests and

        liens given to the Secured Creditor, and the Secured Creditor is authorized to receive, file, and record

        the same.

                9.      Nothing contained in this Order shall constitute a determination as to the amount,

        validity, or priority of any pre-petition obligation, security interest, or lien and all rights of parties in

        interest to claim that any pre-petition lien or security interest in Debtor’s property is unperfected,

        unenforceable, invalid, or voidable, are reserved. Additionally, nothing in this Order shall constitute

        an admission or acknowledgement by Debtor that any party has a valid or perfected lien in the cash

        of Debtor now existing or subsequently received, and the references herein to “Cash Collateral” are

        without prejudice to all rights, defenses, and claims of Debtor to contend that any party does not have

        a perfected lien or security interest in such collateral.

                10.     Nothing in this Order prohibits Secured Creditor from seeking additional adequate

        protection, relief from the automatic stay, or any other remedy available under applicable law.



Page 4 of 6    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                            MOTSCHENBACHER & BLATTNER LLP
                                                                                                117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                           Portland, Oregon 97204
{00315702:3}
               PROTECTION AND SCHEDULING FINAL HEARING                                               Phone: 503-417-0500
                                                                                                      Fax: 503-417-0501
                                                                                                      www.portlaw.com

                               Case 19-34037-pcm12           Doc 21      Filed 11/08/19
               11.     This Order does not grant authority to the Debtors to pay any pre-petition obligation,

        expense, or debt or to pay any administrative expense claims under Section 503(b)(9). Debtors may

        only pay such administrative expense claims upon further order of this Court after the filing of an

        appropriate motion and notice of the same.

               12.     The final hearing on Debtors' Motion shall be held in Courtroom 1 of the United

        States Bankruptcy Court for the District of Oregon, 1001 SW Fifth Avenue, #700, Portland,

        Oregon 97204, on December 3, 2019, at 1:30 p.m.
               13.     A copy of this Order and Notice of the final hearing on Debtors’ Motion shall be
        served within two (2) days of entry of this Order pursuant to FRBP 7004 upon: (a) Debtors’ 20

        largest unsecured creditors; (b) any known creditors claiming a security interest in or lien on Cash

        Collateral; (c) the U.S. Trustee; and (d) all persons who have requested notice pursuant to Bankruptcy

        Rule 2002. Objections, if any, to the relief requested in the motion shall be in writing, shall state the

        name of the objecting party and the nature of the claim or interest of such party, shall state with

        particularity the reasons for the objections to the relief requested, and shall be served upon counsel

        for Debtor, Nicholas J Henderson, Motschenbacher & Blattner, LLP, 117 SW Taylor St., Ste. 300,

        Portland, Oregon 97204 and filed, together with proof of service, with the Court no later than the

        deadline provided in the Notice (LBF 541.1) which accompanies this Order when served.

                                                               ###

               I certify that I have complied with the requirements of LBR 9021-1 (a)(2)(A).

        Order Presented by:

         MOTSCHENBACHER & BLATTNER, LLP

         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB #074027
         117 SW Taylor Street, Suite 300
         Portland, OR 97204
         Telephone: 503-417-0500
         E-mail: nhenderson@portlaw.com
         Of Attorneys for Debtor

Page 5 of 6    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF                         MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                                        Portland, Oregon 97204
{00315702:3}
               PROTECTION AND SCHEDULING FINAL HEARING                                            Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                              Case 19-34037-pcm12           Doc 21     Filed 11/08/19
                                        SERVICE LIST FOR ORDER:

        Service by First Class Mail:

        Keybank NA
        William G. Gisel Jr.
        4910 Tiedeman Rd
        Brooklyn OH 44144

        Craig Russillo
        Alex Poust
        Schwabe Williamson & Wyatt
        PacWest Center
        1211 SW Fifth Avenue Suite 1900
        Portland, OR 97204

        Service by ECF/Electronic Mail:

        To be served on all CM/ECF participants through
        the Court’s Case Management/Electronic Case
        File system.




Page 6 of 6    INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL OF              MOTSCHENBACHER & BLATTNER LLP
                                                                                  117 SW Taylor Street, Suite 300
               DEBTOR-IN-POSSESSION AND GRANTING ADEQUATE                             Portland, Oregon 97204
{00315702:3}
               PROTECTION AND SCHEDULING FINAL HEARING                                 Phone: 503-417-0500
                                                                                        Fax: 503-417-0501
                                                                                        www.portlaw.com

                               Case 19-34037-pcm12    Doc 21   Filed 11/08/19
             In re: Eric Silva Case No.:                                                                     Exhibit 1: Projected Cash Flow Budget
             19-34037-pcm12



                                                    11/3/2018 11/10/2018 11/17/2018 11/24/2018 12/1/2018 12/8/2018 12/15/2018 12/22/2018 12/29/2018 1/5/2019 1/12/2019 1/19/2019 1/26/2019         2/2/2019   2/9/2019 2/16/2019 2/23/2019 3/2/2019
Cash on hand (beginning of week)           300.00      300.00 38,550.00 35,320.00 39,650.00 62,400.00 89,650.00 66,420.00 55,750.00 53,500.00 113,750.00 90,620.00 76,850.00 74,600.00             72,350.00 139,600.00 112,010.00 120,700.00 118,450.00

CASH RECEIPTS
Sales of livestock                                         - 20,000.00         - 25,000.00          -         -         -                    -          -         -         -         -          -          -          -          -          -
Milk Check Income                                 100,000.00                   -         - 90,000.00                    -         - 120,000.00          -                   -         - 130,000.00                     -          -          -
Other Income                                               -         - 15,000.00         -          -         -         -         -          -          -         -         -         -          -          - 15,000.00           -          -
TOTAL CASH RECEIPTS                               100,000.00 20,000.00 15,000.00 25,000.00 90,000.00          -         -         - 120,000.00          -         -         -         - 130,000.00          - 15,000.00           -          -
Financing (loans, line of credit, etc)              1,100.00                   -         -   1,100.00                   -         -   1,100.00          -                   -         -   1,100.00                     -          -          -
Total cash available                       $300.00 99,200.00 58,550.00 50,320.00 64,650.00 151,300.00 89,650.00 66,420.00 55,750.00 172,400.00 113,750.00 90,620.00 76,850.00 74,600.00 201,250.00 139,600.00 127,010.00 120,700.00 118,450.00

CASH PAID OUT

OPERATING EXPENSES
Car and truck expenses                                  50.00     50.00     50.00      50.00       50.00     50.00     50.00       50.00       50.00       50.00     50.00      50.00      50.00       50.00       50.00      50.00      50.00      50.00
Feed, veterinary, breeding and medicine             50,000.00         -         -          -   50,000.00         -         -           -   50,000.00           -         -          -          -   50,000.00           -          -          -          -
Freight and trucking                                 1,500.00         -         -          -    1,500.00         -         -           -    1,500.00           -         -          -          -    1,500.00           -          -          -          -
Gasoline, fuel, and oil                                     -         - 1,800.00           -           -         - 1,800.00            -           -           - 1,800.00           -          -           -           -   1,800.00          -          -
Insurance (other than health)                               -         - 2,260.00           -           -         - 2,260.00            -           -           - 2,260.00           -          -           -           -   2,260.00          -          -
Contract Labor                                         200.00    200.00    200.00     200.00      200.00    200.00    200.00      200.00      200.00      200.00    200.00     200.00     200.00      200.00      200.00     200.00     200.00     200.00
Payroll                                                     - 14,480.00         -          -           - 14,480.00         -           -           -   14,480.00         -          -          -           -   14,480.00          -          -          -
Payroll Taxes                                               - 3,400.00          -          -           - 3,400.00          -           -           -    3,400.00         -          -          -           -    3,400.00          -          -          -
Co-Op Fees and Charges                               4,900.00         -         -          -    4,900.00         -         -           -    4,900.00           -         -          -          -    4,900.00           -          -          -          -
Rent or Lease Payments                                      -         - 4,360.00           -           -         - 4,360.00            -           -           - 4,360.00           -          -           -    4,360.00          -          -          -
Repairs and maintenance                                500.00    500.00    500.00     500.00      500.00    500.00    500.00      500.00      500.00      500.00    500.00     500.00     500.00      500.00      500.00     500.00     500.00     500.00
Supplies                                             1,000.00 1,000.00 1,000.00     1,000.00    1,000.00 1,000.00 1,000.00      1,000.00    1,000.00    1,000.00 1,000.00    1,000.00   1,000.00    1,000.00    1,000.00   1,000.00   1,000.00   1,000.00
Taxes                                                       -         -         -          -           -         -         -           -           -           -         -          -          -           -           -          -          -          -
Utilities                                                   - 3,100.00          -          -           - 3,100.00          -           -           -           - 3,100.00           -          -           -    3,100.00          -          -          -
Other expenses and misc.                               500.00    500.00    500.00     500.00      500.00    500.00    500.00      500.00      500.00      500.00    500.00     500.00     500.00      500.00      500.00     500.00     500.00     500.00
SUBTOTAL                                            58,650.00 23,230.00 10,670.00   2,250.00   58,650.00 23,230.00 10,670.00    2,250.00   58,650.00   20,130.00 13,770.00   2,250.00   2,250.00   58,650.00   27,590.00   6,310.00   2,250.00   2,250.00

OTHER CASH OUTFLOWS
Key Bank, NA                                                -         -         -         -            -         -         -         -          -              -         -         -         -          -          -          -          -          -
Bookkeeper/Accountant                                       -         -         -         -     1,000.00         -         -         -          -       1,000.00         -         -         -   1,000.00          -          -          -   1,000.00
Capital purchases                                           -         -         -         -            -         -         -         -          -              -         -         -         -          -          -          -          -          -
Owner Living Expenses (Estimated)                    2,000.00         -         -         -     2,000.00         -         -         -          -       2,000.00         -         -         -   2,000.00          -          -          -          -
TOTAL CASH PAID OUT                                 60,650.00 23,230.00 10,670.00 2,250.00     61,650.00 23,230.00 10,670.00 2,250.00 58,650.00        23,130.00 13,770.00 2,250.00 2,250.00 61,650.00 27,590.00       6,310.00   2,250.00   3,250.00
Cash on hand (end of week)                 300.00   38,550.00 35,320.00 39,650.00 62,400.00    89,650.00 66,420.00 55,750.00 53,500.00 113,750.00      90,620.00 76,850.00 74,600.00 72,350.00 139,600.00 112,010.00 120,700.00 118,450.00 115,200.00




             EXHIBIT 1 - Page 1 of 1

                                                                                    Case 19-34037-pcm12                          Doc 21              Filed 11/08/19
